Oliver, Chief Judge:
This appeal for reappraisement relates to certain glass Christmas tree ornaments exported from the Western Zone of Germany and entered at the port of Baltimore, Md.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the articles in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value for the merchandise is the appraised value, less the amount added under duress, and I so hold. Judgment will be rendered accordingly.